Citation Nr: 1138749	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for status post fractures with surgical repair of the distal phalanges right long and ring fingers.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from May 2002 to May 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision. 

The Board remanded the Veteran's claim in June 2010 for a VA examination.  Unfortunately, the Veteran failed to report to the scheduled examination.  As such, the Board will rate the Veteran's claim based on the evidence of record.  38 C.F.R. § 3.655.


FINDINGS OF FACT

1.  The Veteran has demonstrated full range of motion in the ring and long fingers of his right hand; and while flare-ups during colder weather appear to limit the motion somewhat, there is no allegation that the flare-ups are of such severity to cause even temporary ankylosis in either the ring or long fingers of the Veteran's right hand.

2.  The competent evidence has not shown neurologic impairment of the fingers on the Veteran's right hand.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for residuals of fractured ring and long fingers of the right hand have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5216-5230 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
In this case, the Veteran essentially contends that the evaluation assigned for his right long and ring finger disability does not accurately reflect the severity of impairment.  The Veteran injured his hand while on patrol in Iraq when the hatch of his amphibious assault vehicle broke, catching the third and fourth fingers on his right hand where the hatch seals onto the vehicle. 

In February 2006, while still in service, the Veteran underwent a VA examination, but after reviewing the examination report, the Board concluded that an additional examination was necessary to address questions and symptoms that were raised and discussed at the Veteran's hearing before the Board in April 2010.  Accordingly, the Board remanded the Veteran's claim for an examination to address these concerns.

The Veteran was scheduled for a VA examination in July 2010, but he failed to report and has not submitted any evidence showing good cause for his absence.

In general, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  The Court of Appeals for Veterans Claims (Court) has held that the appeal of the initial rating following the grant of service connection is considered an original claim, rather than a claim for an increased rating.  See Turk v. Peake, 21 Vet. App. 565 (2008).  As such, the Board will evaluate the Veteran's claim based on the evidence of record. 

The Veteran currently receives a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5223.  

Note (1) provides that for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.

Note (2) provides that when, as in this case, two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.

For VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Here, the Veteran is rated under Diagnostic Code 5223 which provides ratings when there is favorable ankylosis of multiple digits of one had.  A 10 percent rating may be assigned when there is favorable ankylosis of the long and ring ringers of either hand.  If there is unfavorable ankylosis of the long and ring fingers, a 30 percent rating will be assigned.  

Alternatively, a 10 percent rating could be assigned if there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm with the long finger flexed to the extent possible, or with extension of the long finger limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  A compensable rating is not available for limitation of motion of only the ring finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

In February 2006, while still in service, the Veteran underwent a VA examination at which he described the finger injury and stated that he had undergone surgery to place pins in two fingers.  The Veteran indicated that he had satisfactory results following the surgery, but he reported still experiencing some stiffness and cold sensitivity.  The Veteran also described some cramping and sharp sensation when encountering blunt trauma or cold temperature.  The Veteran reported that he had been allowed to return to his regular service duties following the surgery and a period of convalescence, but he still experienced some limited mobility with loss of sensation in both fingertips.  

On examination, the examiner stated that the Veteran's fingers appeared normal without weakness, instability, or abnormal motion.  The Veteran was able to tie his shoelaces, fasten buttons, and pick up and tear a piece of paper without difficulty.  The Veteran's fingernails were noted to be still recovering, but they were growing back; and, while his grip strength was slightly reduced in the right hand, the Veteran was still able to perform all other hand functions without difficulty except for some stiffness in the distal interphalangeal joints of the third and fourth fingers on his right hand.  Additionally, the Veteran demonstrated normal range of motion in both the ring and long fingers on his right hand; and the examiner found that joint range of motion was not additionally limited by weakness, stiffness, fatigability, or lack of endurance on repetitive motion.

The Veteran's claim was denied based on the findings on the VA examination.  The Veteran disagreed with this decision, arguing that the rating that was assigned did not take into account his intense sensitivity to cold, and the loss of feeling associated with the injury.  He stated that he would have to wear a glove on right hand during days which did not seem that cold, and on very cold days he experienced pain and discomfort in his right hand that led to a loss of mobility.  He stated in the past year the loss of feeling in the two fingers had not improved.  The Veteran indicated that his main concern was for future worsening of the hand.

To this end, the Board notes that a disability rating must be made based on the current level of symptomatology, but the Veteran is not precluded from filing for an increased disability rating should his service connected disability worsen in the future.

VA treatment records were reviewed, but they fail to show any finger symptoms that were not reported by the Veteran in statements or at his VA examination in 2006.

In April 2010, the Veteran and his spouse testified at a hearing before the Board.  He denied having ankylosis in his right hand, asserting that he was able to make a closed fist.  The Veteran reported that he worked as a police officer; and his wife testified that he had terrible problems when it would get cold, stating that even a small change in temperature would cause his fingers to turn white and lose circulation.  The Veteran also reported having difficulty holding a cold can of soda in his right hand.  The Veteran denied having ever been given an examination to determine if there was any neurological or muscle damage in either finger.  The Veteran indicated that he had to be cognizant of his fingers during work, but other than needing gloves, the finger impairment had not interfered with his ability to do his job.  

The Veteran's representative requested that the Veteran be scheduled for an examination to assess whether there was any neurologic or muscular impairment in the Veteran's right hand.  The Board acquiesced to this request and remanded the Veteran's claim for a VA examination.  Unfortunately, as noted above, the Veteran failed to report to the examination and provided no good cause for his absence, and the Board is therefore forced to evaluate the Veteran's claim based on the evidence that is of record.

This evidence shows that the Veteran had full range of motion in the long and ring fingers on his right hand when examined in 2006, and the examiner found that no additional functional limitation was caused by pain or repetitive motion.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, VA treatment records do not show any specific limitation of motion findings.  As such, a compensable rating is not warranted based on limitation of motion.

The Veteran has argued that pain on flare-ups, mainly during periods of cold temperatures, causes some limitation of motion, but he denied having any ankylosis at his hearing; and his testimony did not appear to indicate that the limitation of motion during his cold weather flare-ups was of such severity that it would be tantamount to ankylosis.

Moreover, while the Veteran's representative suggested that there might be neurologic impairment of the fingers, and the Veteran has described symptoms such as numbness and tingling in his fingers, neither the Veteran, nor his representative, has the medical training and expertise to provide a complex medical opinion, such as whether a neurologic disability is present.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  As such, the statements by the Veteran and his representative are insufficient to establish the presence of a neurologic finger disability.  

The Board has reviewed the medical evidence of record, but neither the VA examination report in 2006, nor the VA treatment records, shows any findings of neurologic impairment.  In fact, at the VA examination in 2006 neurologic testing revealed normal motor and sensory functioning in the Veteran's upper extremities. 

As noted, the regulations mandate that when multiple fingers are service connected, a rating should be made based on the disability rating that best represents the overall disability picture (considering the regulations governing amputation, ankylosis, and limitation of motion).

Here, the Veteran clearly continues to experience some residual symptoms as a result of the in-service crush injury to his right hand.  However, these residuals are not shown to cause sufficient impairment so as to approximate favorable ankylosis, even contemplating flare-ups during cold weather.  For example, the Veteran testified that he could make a fist.  As such, to assign a rating based on ankylosis would not approximate the impairment caused by the disability.  

The Veteran's testimony was that his fingers become stiff and tingle, but are not frozen in place, even during cold weather.  As such, the Board believes that a rating based on limitation of motion better captures the disability picture than does a rating based on ankylosis.  However, the Veteran demonstrated full range of motion at his VA examination and no additional limitation of motion was shown by repetitive motion.  The Board has considered the Veteran's reports of flare-ups, but finds that this testimony provides insufficient evidence to conclude that during flare-ups the Veteran's long finger has a gap of one inch or more between the fingertip and the proximal transverse crease of the palm or that extension of the finger is limited by more than 30 degrees.  Therefore, a compensable rating  a compensable rating is not available based on limitation of motion. 

As such, the criteria for a compensable schedular rating have not been met.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the evidence confirms that the Veteran has been experiencing sensations in the fingers of his right hand with cold temperatures.  These are symptoms that are not specifically contemplated by the schedular rating criteria; and therefore, the schedular rating criteria do not reasonably describe the symptoms.  However, in spite of this fact, the Board nevertheless concludes that the Veteran's exceptional disability picture does not exhibit related factors such as those provided by the regulation as "governing norms" of an extraschedular rating.  Specifically, the Veteran has not been hospitalized on account of his right hand disability, aside from the initial surgery and treatment following the in-service accident.  Furthermore, the Veteran testified that he had not missed work as a result of his right long and ring finger disabilities.  Accordingly, an extraschedular rating is not warranted. 

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records, and the Veteran submitted statements on his behalf.  Moreover, there is no indication that the Veteran has received any private treatment for his fingers.  The Veteran also testified at a hearing before the Board.  

Additionally, the Veteran was provided with a VA examination (the report of which has been associated with the claims file); and he was scheduled for a follow-up examination, but he failed to report.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the veteran in adjudicating this appeal.


ORDER

A compensable rating for status post fractures with surgical repair of the distal phalanges right long and ring fingers is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


